Dannehower, J.,
Respondent, Frances Durante, in this bill in equity for an accounting, has filed exceptions to the order and appointment of an assessor to state an account, alleging that the chancellor had no jurisdiction to compel respondent to file a surety bond in the sum of $500 conditioned for the payment of the assessor’s compensation, as the court might thereafter direct, and also that it is impossible for her to file such a bond, because of her financial condition.
After making a careful search, we are unable to find any authority for ordering a respondent to file a surety bond for costs, unless defendant seeks affirmative relief as provided by Equity Rule 81. In the instant equity case, respondent does not seek affirmative relief. We are likewise convinced that it is impossible for respondent to file a surety bond because of her financial condition.
And now, February 13, 1942, respondent’s exceptions are sustained, and the order of August 21, 1941, appointing an assessor to state an account and providing for surety bonds for costs, is hereby revoked and vacated entirely. The case is hereby ordered on the equity list to enable either party to present additional testimony, if they so desire, and also for argument before the chancellor, so that a final determination may be made.